—Judgment unanimously reversed on the law without costs and amended complaint dismissed. Memorandum: Supreme Court erred in determining that the parties were married pursuant to a common-law marriage and in granting plaintiff a judgment of divorce. Plaintiff failed to meet her burden of establishing that, during her trips with defendant to South Carolina, Pennsylvania and the District of Columbia, a valid common-law marriage under the laws of those jurisdictions was created that is deserving of recognition in New York State (see, Scheinkman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law Cll:7, at 117-118). The record establishes that the parties met in 1985 and, according to plaintiff’s trial testimony, cohabited for the next 12 years. Defendant was not divorced, however, until October 1989. Additionally, defendant married another woman in June 1988, but that marriage was annulled because defendant was already married.